                                               United States Bankruptcy Court
                                                 Northern District of Ohio
In re:                                                                                                     Case No. 10-64577-rk
Zachary A Amstutz                                                                                          Chapter 13
Beth A Amstutz
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0647-6                  User: dhaid                        Page 1 of 1                          Date Rcvd: Nov 16, 2018
                                      Form ID: pdf754                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 18, 2018.
  NO NOTICES MAILED.

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
               +E-mail/Text: cmecf@dilksknopik.com Nov 16 2018 22:54:49     Brian J. Dilks, Managing Member,
                 Dilks & Knopik LLC,   35308 SE Center Street,   Snoqualmie, WA 98065-9216
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 18, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 16, 2018 at the address(es) listed below:
              Brian Jacob Dilks    cmecf@dilksknopik.com, dilksknopik@ecf.courtdrive.com
              Hilary B. Bonial    on behalf of Creditor   American Home Mortgage Servicing, Inc.
               notice@bkcylaw.com
              Stacey A O’Stafy    on behalf of Creditor   DEUTSCHE BANK NATIONAL TRUST COMPANY
               amps@manleydeas.com, amps@manleydeas.com
              Susan P Taylor    on behalf of Creditor   STATE OF OHIO staylor@brouse.com, tpalcic@brouse.com
              Toby L. Rosen    trosen@chapter13canton.com, trosen@ecf.epiqsystems.com
              Vance P. Truman    on behalf of Debtor Zachary A Amstutz medinaatty@vancetruman.com
              Vance P. Truman    on behalf of Debtor Beth A Amstutz medinaatty@vancetruman.com
                                                                                             TOTAL: 7




          10-64577-rk          Doc 54       FILED 11/18/18            ENTERED 11/19/18 00:21:39                    Page 1 of 3
10-64577-rk   Doc 54   FILED 11/18/18   ENTERED 11/19/18 00:21:39   Page 2 of 3
10-64577-rk   Doc 54   FILED 11/18/18   ENTERED 11/19/18 00:21:39   Page 3 of 3
